 

SECURITY AGREEMENT




Security Agreement dated as of March 10, 2010 (“Security Agreement”), made by
ORBIT INTERNATIONAL CORP., BEHLMAN ELECTRONICS, INC., TULIP DEVELOPMENT
LABORATORY, INC. and INTEGRATED CONSULTING SERVICES, INC. D/B/A INTEGRATED
COMBAT SYSTEMS (individually, a “Grantor” and collectively, the “Grantors”) to
CAPITAL ONE, N.A. (“Bank”).


In consideration of Bank providing credit to the Grantors, Grantors hereby agree
as follows:


Section 1. Definitions. As used in this Security Agreement, the following terms
have the following meanings (terms defined in the singular to have the same
meaning when used in the plural and vice versa):


“Collateral” has the meaning specified in “Grant of Security Interest” (Section
3).


 “Contracts” means each contract, agreement, instrument and indenture to which
any of the Grantors are a party or under which any Grantor has any right, title
and interest or to which any Grantor or its property is subject.


“Credit Agreement” means that certain Credit Agreement dated as of the date
hereof between the Borrowers and the Bank, as same may hereafter be amended,
modified, restated or superseded.


“Secured Obligations” means any and all present and future liabilities and
obligations of each Grantors to Bank, including those under or in connection
with the Credit Agreement and each other Financing Document, whether incurred by
each Grantor as principal or guarantor or otherwise, and whether due or to
become due, secured or unsecured, absolute or contingent, joint or several,
direct or indirect, acquired outright, conditionally or as collateral security
by Bank from another, liquidated or unliquidated, arising by operation of law or
otherwise, together with all fees and expenses incurred in collecting any or all
of the items specified in this definition or enforcing any rights under any of
the documents executed in connection with any such liabilities and obligations,
including all fees and expenses of Bank’s counsel and of any experts and agents
which may be paid or incurred by Bank in collecting any such items or enforcing
any such rights.


“Security Agreement” means this Security Agreement.


“UCC” means the Uniform Commercial Code as promulgated by the American Law
Institute and the National Conference of Commissioners on Uniform State Laws in
the form adopted by the jurisdiction where the financing statement with respect
to any Collateral is filed.


Unless otherwise defined in this Security Agreement, (1) all terms defined in
the Credit Agreement will have the same meaning specified for such term in the
Credit Agreement when used in this Security Agreement, and (2) all terms defined
in the UCC that are used in this Security Agreement shall have the meaning
specified in the UCC when used in this Security Agreement.

 
 

--------------------------------------------------------------------------------

 

Section 2. Rules of Interpretation. When used in this Security Agreement: (1)
“or” is not exclusive, (2) any pronouns used shall include the corresponding
masculine, feminine or neuter forms, (3) the singular form of nouns shall
include the plural and vice versa, (4) a reference to a law includes any
amendment or modification to such law, and (5) a reference to an agreement,
instrument or document includes any amendment or modification of such agreement,
instrument or document, if and to the extent such amendment or modification is
permitted under the applicable Financing Documents.


Section 3. Grant of Security Interest. The Grantors hereby grant to Bank a
continuing security interest in and lien on all right, title and interest of the
Grantors in and to each of the following items, whether now owned or hereafter
acquired, created or existing: (1) all Accounts, (2) all Chattel Paper (whether
tangible or electronic), (3) all Deposit Accounts, (4) all Documents, (5) all
General Intangibles (including Payment Intangibles and Software), (6) all Goods
(including Inventory), Equipment, Fixtures and Accessions, (7) all Instruments
(including promissory notes), (8) all Investment Property, (9) all
Letter-of-Credit Rights, (10) all Letters of Credit, (11) all Money, (12) all
Supporting Obligations, and (13) all Proceeds and products of the foregoing (the
“Collateral”).


Section 4. Security for Secured Obligations. Grantors’ Collateral secures the
prompt and complete payment when due of all Secured Obligations of each of the
Grantors.


Section 5. Filing of Financing Statement. The Grantors hereby authorize Bank,
its counsel or its representative, at any time and from time to time, to file
financing statements and amendments covering its respective Collateral in such
jurisdictions as Bank may deem necessary or desirable to perfect the security
interests granted by the Grantors under this Security Agreement. Such financing
statements may describe the collateral covered by such financing statements as
“all assets of Grantors”, “all personal property of Grantors” or words of
similar effect.


Section 6. Actions to Perfect Security Interest. The Grantors agree that from
time to time, they will promptly execute and deliver all instruments and
documents, and take all actions, that may be necessary or desirable, or that
Bank may reasonably request, for the attachment, perfection and maintenance of
the priority of, the security interest of Bank in any and all of the Collateral
of the Grantors or to enable Bank to exercise and enforce any and all of its
rights, powers and remedies under this Security Agreement with respect to any
and all of the Collateral of the Grantors.


Section 7. Continued Perfection of Security Interest. The Grantors shall not:
(1) change their respective names, identities or structures, (2) merge or
consolidate into, or, except in the ordinary course of business, transfer any of
their respective Collateral to, any other party, (3) change the location of
their chief executive offices or principal places of business, (4) change the
jurisdiction of their organization, or (5) change the location where the books
and records related to their respective Collateral are maintained.

 
2

--------------------------------------------------------------------------------

 



Section 8. Waivers and Consents. The Grantors agree to use commercially
reasonable efforts to (1) obtain all governmental and other third party waivers,
consents and approvals, in form and substance satisfactory to Bank, required for
the execution and performance of this Security Agreement by Bank, including, the
consent of each licensor, lessor or other persons obligated on Collateral and
(2) to the extent requested by Bank, to obtain waivers and subordinations, in
form and substance satisfactory to Bank, from mortgagees and landlords where any
of its Collateral is located.


Section 9. Representations and Warranties. At the time of execution of this
Security Agreement and each time Bank provides credit as noted above, each
Grantor represents and warrants to Bank as follows:


(1) Names of Grantors. The exact legal name of each Grantor is the name
specified in the preamble to this Security Agreement. Each Grantor has not been
known by any other name during the five (5) years prior to the date of this
Security Agreement.


(2) Location of Grantors. Orbit International Corp. and Behlman Electronics,
Inc. are each a Delaware corporation.  Tulip Development Laboratory, Inc. and
Integrated Consulting Services, Inc. d/b/a Integrated Combat Systems are,
respectively, Pennsylvania and Kentucky corporations.  All of the assets used in
the operation of the business of the Grantors are in the possession of, and
under the control of, the Grantors and none of the assets used by the Grantors
in the conduct of their respective business are held by any third party.


(3) Location for Filing of Financing Statement. With respect to any item of
Collateral in which a security interest can be perfected by the filing of a UCC
financing statement, the filing of such a statement with the Secretary of State
of the jurisdiction of incorporation of each Grantor, as applicable, will
perfect the security interest of Bank in the Collateral of the Grantors.


(4) Formation, Good Standing, Power and Due Qualification. The Grantors (a) are
each a corporation duly formed, validly existing, and in good standing under the
laws of the jurisdiction of their formation, (b) have the power and authority to
own their respective assets and to transact the business in which they now
engage or propose to engage in, and (c) are duly qualified as a foreign
corporation and in good standing under the laws of each other jurisdiction in
which such qualification is required except where the failure to qualify will
not result in a Material Adverse Change.


(5) Authority, No Contravention. The execution, delivery and performance by the
Grantors of this Security Agreement are within their respective corporate
powers, have been duly authorized by all necessary corporate action, and do not
and will not (a) require any consent or approval of their officers or
shareholders which have not been obtained, (b) contravene their respective
certificates of incorporation or by-laws, (c) violate any provision of any law,
order, writ, judgment, injunction, decree, determination, or award presently in
effect applicable to them, (d) result in a breach of or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease,
or instrument to which they are a party or by which they or their properties may
be bound or affected, or (e) result in, or require, the creation or imposition
of any lien (except in favor of the Bank) upon or with respect to any of the
properties now owned or hereafter acquired by them.

 
3

--------------------------------------------------------------------------------

 


(6) Governmental Authority. No authorization, approval or other action by, and
no notice to or filing with, any governmental authority is required for the due
execution, delivery and performance by the Grantors of this Security
Agreement.  Notwithstanding the foregoing, by its acceptance of this Agreement,
the Bank acknowledges that the Grantors have not complied with the Assignment of
Claims Act with respect to any Collateral the perfection of which might require
compliance with same.


(7) Legally Enforceable Security Agreement. This Security Agreement is the
legal, valid and binding obligation of the Grantors, enforceable against the
Grantors in accordance with its terms, except to the extent that such
enforcement may be limited by (1) applicable bankruptcy, insolvency, and other
similar laws affecting creditors' rights generally, or (2) general equitable
principles, regardless of whether the issue of enforceability is considered in a
proceeding in equity or at law.


(8) No Restrictions on Collateral. Except for Permitted Liens, none of the
Collateral is subject to a restriction, which has not been waived with a copy of
such waiver delivered to Bank, that prohibits, restricts or limits the grant of
a security interest in such Collateral pursuant to this Security Agreement, the
perfection of the security interest granted by this Security Agreement
(including the priority of such security interest) or the exercise by Bank of
its rights, remedies and powers under this Security Agreement or otherwise.


(9) Security Interest and Claims. This Security Agreement creates a valid
security interest in the Collateral and such security interest secures the
payment of all Secured Obligations. Upon the filing of the financing statements
in the locations specified above the security interest of Bank in all of the
Collateral will be perfected (and except for any actions with respect to
Accounts which require compliance with the Assignment of Claims Act). Except
with respect to Permitted Liens, the security interest of Bank in the Collateral
is a first priority security interest and such Collateral is not subject to any
other security interest. The Grantors own their respective Collateral free and
clear of any security interest, except for the security interest created by this
Security Agreement and Permitted Liens.


(10) Acquisition in Ordinary Course of Business. All of the Collateral,
including all Equipment and all Inventory, was acquired in the ordinary course
of business.


(11) Compliance With Law. All of the Collateral was acquired, used, produced and
sold or disposed of in accordance with all applicable laws, including in the
case of inventory, the Fair Labor Standards Act.


(12) Inventory. None of the Inventory is held on consignment or subject to a
sale or return or sale on approval or similar arrangement.


(13) Equipment. All Equipment which is useful or necessary to the business of
each Grantor is in good repair, ordinary wear and tear excepted.

 
4

--------------------------------------------------------------------------------

 

(14) Accounts. All Accounts have been originated by each respective Grantors.
None of the Accounts have either been sold to another party or otherwise
transferred or delivered to any party for the purpose of collecting such
Account. The Grantors are duly qualified in all states where required to enable
each Grantor to enforce collection of their respective Accounts due from
customers residing in that state.


(15) Contracts. All of the Contracts material to the operation of the business
of the Grantors are in full force and effect and the Grantors have performed in
all material respects their respective obligations under each such Contract, and
to the knowledge of the Grantors the other parties to each such Contract have
performed in all material respects their respective obligations under each such
Contract.


Section 10. Covenants. The Grantors agree that:


(1) Reporting Requirements. The Grantors shall promptly notify Bank if (a) any
claim, including any attachment, levy, execution or other legal process, is made
against any or all of its Collateral, (b) any representation and warranty
included in this Security Agreement would no longer be true if made on such
date, (c) there is any material loss or damage to, or material decline in the
value of, or material change in the nature of, any of its Collateral or (d)
there is a redemption or exchange of any or all of its Collateral. The Grantors
will furnish to Bank from time to time statements and schedules further
identifying and describing its Collateral and such other reports in connection
with such Collateral as Bank may request, all in reasonable detail.


(2) Records. The Grantors will keep and maintain at their expense complete and
accurate records related to their Collateral, including records of all payments
made, all credits granted and all other documentation related to their
Collateral.


(3) Inspection. Upon reasonable notice to the Grantors and during normal
business hours the Grantors will allow Bank or its designees to visit their
offices and each location where any Collateral is located to inspect their books
and records, make copies thereof, and inspect their Collateral.


(4) Restrictions on Collateral. The Grantors will not enter into any agreement
or undertaking that restricts or limits the right or ability of Grantors or Bank
to sell, assign or transfer any of their Collateral.


(5) Defense of Collateral. The Grantors will defend their respective Collateral
against all claims and demands of all parties, other than Bank, claiming an
interest in any of their respective Collateral.


(6) No Security Interest or Claims. The Grantors will not create, permit or
suffer to exist, any security interest on any of their respective Collateral
other than the security interest under this Security Agreement or as permitted
pursuant to the Credit Agreement.  The Grantors will discharge or cause to be
discharged all security interests and claims on any or all of their Collateral,
except for the security interest under this Security Agreement or as permitted
pursuant

 
5

--------------------------------------------------------------------------------

 

(7) to the Credit Agreement. The Grantors will pay promptly when due all
property and other taxes that are not the subject of a Good Faith Contest,
assessments and governmental charges or levies imposed upon, and all claims
(including claims for labor, materials and supplies) against their respective
Collateral.


(8) Transfer and Other Security Interests. The Grantors shall not sell, assign
(by operation of law or otherwise), transfer or otherwise dispose of any of
their Collateral except for sales, assignments and transfers of Collateral in
the ordinary course of business.


(9) Compliance with Law. The Grantors will comply in all material respects with
all laws applicable to any or all of their Collateral, except to the extent the
failure to comply will not have a material adverse effect on the rights of Bank
under this Security Agreement, the priority of the security interest of Bank in
their Collateral or the value of their Collateral.


(10) Insurance. The Grantors shall, at their own expense, maintain insurance
with respect to all the Equipment and all the Inventory in such amounts, against
such risks, in such form and with such insurers as are usually carried by
companies engaged in the same or similar business as the Grantors and such other
insurance as reasonably required by Bank. Each policy  for commercial general
liability insurance (a) shall designate Bank as an additional insured and (b)
shall provide for all losses to be paid on behalf of Bank and the Grantors as
their respective interests may appear. Reimbursement under any liability
insurance maintained by the Grantors may be paid directly to the party who shall
have incurred liability covered by such insurance. Each policy for property
damage insurance shall (a) designate Bank and Grantors as the loss payees and
(b) provide for all losses to be paid directly to Bank.


In addition, each such policy shall (a) in the case of a liability policy, name
Bank as an insured party under such policy (without any representation or
warranty by or obligation upon Bank), (b) contain the agreement by the insurer
that any loss under such policy shall be payable to Bank notwithstanding any
action, inaction or breach of representation or warranty by any Grantor, (c)
provide that there shall be no recourse against Bank for payment of premiums or
other amounts with respect to such policy and (d) provide that at least 30 days
prior written notice of amendment to, cancellation of or lapse shall be given to
Bank by the insurer.


If requested by Bank, the Grantors shall deliver to Bank (a) original or
duplicate policies of such insurance policies, (b) a report of Rampart Insurance
or such other reputable insurance broker with respect to such insurance and (c)
duly executed instruments of assignment of such insurance policies to perfect
Bank’s security interest in such policy, including without limitation,
acknowledgments of such assignments from the respective insurers.


In case of any loss involving damage to Equipment or Inventory Bank will
determine whether such insurance proceeds shall be used (a) to make or cause to
be made the necessary repairs to or replacements of such Equipment or Inventory
or (b) to pay the Secured Obligations, and if there are any contingent Secured
Obligations, to provide cash collateral to cover such Secured
Obligations.  Provided a Default or Event of Default has not occurred and is not
continuing, the Bank shall not unreasonably withhold its consent with respect to
any requests of the Grantors to apply the insurance proceeds towards necessary
repairs to or replacements of Equipment or Inventory.  If the Bank elects to
apply insurance

 
6

--------------------------------------------------------------------------------

 
 
proceeds towards the payment of the Secured Obligations, the Bank shall apply
the insurance proceeds first towards payment of outstanding Line of Credit Loans
before any other Secured Obligations.  Notwithstanding anything to the contrary
contained herein, if there are no outstanding Defaults of Events of Default and
the amount of insurance proceeds to be received in connection with a loss is
equal to or less than $1,000,000, then Bank will make such insurance proceeds
available to Grantors and Grantors will use such proceeds to make or cause to be
made the necessary repairs to or replacements of such Equipment or Inventory.


(10) Equipment. The Grantors shall cause the Equipment necessary for the conduct
of their respective business to be maintained and preserved in good working
order, repair and condition, ordinary wear and tear excepted, and shall
forthwith, or in the case of any loss or damage to any of their Equipment as
quickly as practicable after the occurrence thereof, make or cause to be made
all repairs, replacements, and other improvements in connection therewith which
are necessary or desirable to so maintain and preserve such Equipment.


(11) Inventory. In accordance with reasonable business practice, the Grantors
will maintain all Inventory in good saleable or useable condition.  The Grantors
will (a) not sell, assign, lease, mortgage, transfer or otherwise dispose of any
interest in any Inventory other than sales of Inventory in the ordinary course
of business, and (b) not use or permit any of the Inventory to be used for any
unlawful purpose or in violation of any law, or for hire.


(12) Accounts. The Grantors will remain duly qualified in all states where
required to enable each Grantor to enforce collection of their respective
Accounts due from account debtors in that state. Except as otherwise provided in
this Security Agreement, it shall continue to collect, at their own expense, all
amounts due or to become due to the Grantors under the Accounts. In connection
with such collections, the Grantors may take (and, at Bank's discretion, shall
take) such action, as the Grantors or Bank may deem necessary or advisable to
enforce collection of the Accounts.


(13) Contracts. The Grantors will perform all of their duties and obligations
under each contract material to the operation of their respective business. They
will require that all other parties to each such contract perform all of their
respective duties and obligations.


Section 11. Rights and Remedies. If Grantors fail to perform any agreement
contained in this Security Agreement, Bank may itself perform, or cause
performance of, such agreement.


Upon the occurrence of an Event of Default Bank may exercise in respect of any
or all of the Collateral each of the following rights, remedies and powers and
the Grantors agree that each of the following rights, remedies and powers are
commercially reasonable:


(a) General Remedies. Bank may exercise in respect of any or all of the
Collateral all rights, remedies and powers provided for in this Security
Agreement, by law, in equity or otherwise available to it, including all the
rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Collateral).

 
7

--------------------------------------------------------------------------------

 

Right to Accelerate Obligations Owed to Grantors. To the extent that any
obligation to make payment on any Collateral is not then due or a demand for
payment has not been made and the Grantors have the right, in accordance with
the term of such Collateral, to require or make a demand for payment on such
Collateral, Bank has the right to require and to make a demand for payment on
such Collateral.


(b) Accounts, Contracts, and Other Collateral. Bank has the right to notify the
account debtors or obligors under any Accounts, Contracts and other Collateral
of the security interest of Bank in such Account, Contract or other Collateral
and to direct such account debtors or obligors to make payment of all amounts
due or to become due to the Grantors thereunder directly to Bank or to an
account designated by Bank and, upon such notification, to enforce collection of
any such Accounts, Contracts and other Collateral, and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as the Grantors might have done. After receipt by the Grantors of such
notice from Bank, (a) all amounts and proceeds (including wire transfers, checks
and other instruments) received by any Grantor in respect of any Accounts,
Contracts, or other Collateral shall be received in trust for the benefit of
Bank under this Security Agreement, shall be segregated from other funds of the
Grantors and shall be forthwith deposited to such account or paid over or
delivered to Bank in the same form as so received (with any necessary
endorsement or assignment) to be held as Collateral, or be applied as provided
by this Section, as determined by Bank and (b) the Grantors shall not adjust,
settle or compromise the amount or payment of any such Account, Contract, or
other Collateral or release wholly or partly any account debtor or obligor
thereof, or allow any discount thereon, other than any discount allowed for
prompt payment.


(i) Assembly of Collateral. Bank may require the Grantors to, and the Grantors
hereby agree that they will at their expense and upon the request of Bank
forthwith, assemble all or any part of the Collateral as directed by Bank and
make it available to Bank at a place to be designated by Bank that is reasonably
convenient to both Bank and the Grantors.


(ii) Entering Premises. Bank or its designated agents may enter, with or without
judicial process, upon any premises of the Grantors and take possession of all
or any part of the Collateral, and remove such Collateral to a location
specified by Bank.


(iii) Use of Premises. Bank shall have the right to enter and remain upon each
and every location of the Grantors without cost or charge to Bank, and use the
same together with materials, supplies, books and records of the Grantors for
the purpose of collecting and liquidating the Collateral, or for preparing for
sale and conducting the sale of the Collateral, whether by foreclosure, auction
or otherwise.


(c) Sale or Other Disposition of Collateral. Bank may, without notice, except as
specified below, sell, lease, license or otherwise dispose of and grant options
to purchase, lease, license or otherwise acquire, any or all of the Collateral
in one or more parcels at public or private sale or other disposition, for cash,
on credit, for future delivery or otherwise and upon such other terms, including
price, as Bank may deem commercially reasonable.

 
8

--------------------------------------------------------------------------------

 

Notice of Sale or Other Disposition of Collateral. The Grantors agree that, to
the extent notice of sale shall be required by law, at least ten (10) days
notice to the Grantors of the time and place of any public or private sale is to
be made shall constitute reasonable notification. Bank shall not be obligated to
make any sale of any or all of the Collateral after any notice of sale has been
given. Bank may adjourn any public or private sale from time to time by
announcement at the time and place fixed for such sale, and such sale may,
without further notice, be made at the time and to the place to which it was so
adjourned.


(d) Commercially Reasonable Sale. The Grantors agree that it is not commercially
unreasonable for Bank (a) to restrict the prospective bidders on or purchasers
of any of the investment property to a limited number of sophisticated investors
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or sale of any of such
investment property, (b) to fail to incur expenses reasonably deemed significant
by Bank to prepare Collateral for disposition or otherwise to fail to complete
raw material or work in process into finished goods or other finished products
for disposition, (c) to fail to obtain third party consents for access to
Collateral to be disposed of, or to obtain or, if not required by other law, to
fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (d) to fail to
exercise collection remedies against account debtors or other persons obligated
on Collateral or to fail to remove liens or encumbrances on or any adverse
claims against Collateral, (e) to exercise collection remedies against account
debtors and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (f) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (g) to contact other
persons, whether or not in the same business as the Grantors, for expressions of
interest in acquiring all or any portion of the Collateral, (h) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the Collateral is of a specialized nature, (i) to dispose of
Collateral by utilizing Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (j) to dispose of assets
in wholesale rather than retail markets, (k) to disclaim disposition warranties,
including disclaimers of warranties of title, possession, quiet enjoyment and
the like, (l) to purchase insurance or credit enhancements to insure Bank
against risk of loss, collection or disposition of Collateral or to provide to
Bank a guaranteed return from the collection or disposition of Collateral, or
(m) to the extent deemed appropriate by Bank, to obtain the services of other
brokers, investment bankers, consultants and other professionals to assist Bank
in the collection or disposition of any of the Collateral. The Grantors agree
that the purpose of this Section is to provide non-exhaustive indications of
what actions or omissions by Bank would fulfill the duties of Bank under the UCC
of the State or any other relevant jurisdiction in the exercise by Bank of
remedies against the Collateral and that other actions or omissions by Bank
shall not be deemed to fail to fulfill such duties solely on account of not
being indicated in this Section. Without limitation upon the foregoing, nothing
contained in this Section shall be construed to grant any rights to the Grantors
or to impose any duties on Bank that would not have been granted or imposed by
this Security Agreement or by applicable law in the absence of this Section.

 
9

--------------------------------------------------------------------------------

 

Proceeds. If any of the Collateral is sold by Bank upon credit or for future
delivery, Bank shall not be liable for the failure of the purchaser to purchase
or pay for the same and, in the event of any such failure, Bank may resell such
Collateral. In no event shall the Grantors be credited with any part of the
proceeds of sale of any Collateral until and to the extent cash payment in
respect thereof has actually been received by Bank. To the extent any of the
Secured Obligations are contingent, cash proceeds received by Bank in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of Bank, be held by Bank as collateral for
such contingent Secured Obligations. Any cash held by Bank as Collateral and all
cash proceeds received by Bank in respect of any sale of, collection from, or
other realization upon all or any part of the Collateral may, in the discretion
of Bank, be applied, first, to pay all reasonable costs and expenses incurred by
Bank in connection with or incident to the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any
and all of the Collateral, second, to pay all reasonable attorney’s fees and
legal expenses incurred by Bank in connection with or incident to the custody,
preservation, use or operation of, or the sale of, collection from, or other
realization upon, any and all of the Collateral, third, to pay all matured and
unpaid Secured Obligations, in whole or in part by Bank against, all or any part
of the Secured Obligations in such order as Bank shall elect, fourth, if and to
the extent any of the Secured Obligations are unmatured or contingent, to
provide cash collateral for all such Secured Obligations, and fifth, in
accordance with applicable law. If the proceeds of the sale of the Collateral
are insufficient to pay all of the Secured Obligations, the Grantors agree to
pay upon demand any deficiency to Bank.


Bank shall not by any act, delay, omission or otherwise be deemed to have waived
any of its rights or remedies under this Security Agreement. A waiver by Bank of
any right or remedy under this Security Agreement on any one occasion, shall not
be construed as a bar to or waiver of any such right or remedy which Bank would
have had on any future occasion nor shall Bank be liable for exercising or
failing to exercise any such right or remedy.


Section 12. Appointment of Bank Attorney-in-Fact. The Grantors hereby
irrevocably appoint Bank attorney-in-fact, with full authority in the place and
stead of the Grantors and in the name of the Grantors, Bank or otherwise (1) to
take any and all action and exercise all rights and remedies granted to Bank
under this Security Agreement and (2) execute any instrument which Bank may deem
necessary or advisable to accomplish the purpose of this Security Agreement.


The Grantors hereby ratify and approve all acts of Bank as their attorney
in-fact pursuant to this Section, and Bank, as their attorney in-fact, will not
be liable for any acts of commission or omission, nor for any error of judgment
or mistake of fact or law, other than those which result from Bank’s gross
negligence or willful misconduct. This power, being coupled with an interest, is
irrevocable so long as this Security Agreement remains in effect.


Bank agrees not to exercise its rights under this Section unless there is an
outstanding Event of Default.


Section 13. Grantors Remain Liable. In all events, including the exercise by
Bank of any of the rights under this Security Agreement, the Grantors remain
liable to perform all of their duties and obligations under the contracts and
agreements included in the Collateral to which

 
10

--------------------------------------------------------------------------------

 

they are a party to the same extent as if this Security Agreement had not been
executed. Bank shall not have any obligation or liability under any such
contracts and agreements by reason of this Security Agreement, nor shall Bank be
obligated to perform any of the obligations or duties of the Grantors under, or
to take any action to collect or enforce any claim or rights under, any such
contract or agreement.


The powers conferred on Bank under this Security Agreement are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the safe custody of any Collateral in its possession
and the accounting for moneys actually received by it under this Security
Agreement, Bank shall not have any duty as to any such Collateral or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any such Collateral.


Section 14. Indemnity and Expenses. The Grantors agree to indemnify Bank and
each of its directors, officers, employees, agents and affiliates from and
against any and all claims, losses and liabilities growing out of or resulting
from this Security Agreement or the transactions contemplated by this Security
Agreement (including, without limitation, enforcement of this Security
Agreement), except claims, losses or liabilities resulting from the gross
negligence or willful misconduct of the person to be indemnified. The Grantors
will upon demand pay to Bank the amount of any and all expenses, including the
reasonable fees and out of pocket disbursements of its counsel and of any
experts and agents, which Bank may incur in connection with (1) any amendment to
this Security Agreement, (2) the administration of this Security Agreement, (3)
filing or recording fees incurred with respect to or in connection with this
Security Agreement, (4) the custody, preservation, use or operation of, or the
sale of, collection from, or other realization upon, any of the Collateral, (5)
the exercise or enforcement of any of the rights of Bank under this Security
Agreement, or (6) the failure by any Grantor to perform or observe any of the
provisions of this Security Agreement.


Section 15. Amendments. No amendment or waiver of any provision of this Security
Agreement nor consent to any departure by any Grantor from this Security
Agreement shall in any event be effective unless the same shall be in writing
and signed by Bank, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given.


Section 16. Addresses for Notices. All notices and other communications provided
for under this Security Agreement shall be given in accordance with the terms of
the Credit Agreement.


Section 17. Continuing Security Interest, Transfer of Secured Obligations.
Notwithstanding the fact that there may be no Secured Obligations outstanding
from time to time, this Security Agreement shall create a continuing security
interest in all of the Collateral. This Security Agreement shall be binding upon
the Grantors, their successors and assigns, and inure to Bank and its
successors, transferees and assigns. No Grantor may transfer or assign its
obligations under this Security Agreement. Bank may assign or otherwise transfer
all or a portion of its rights or obligations with respect to the Secured
Obligations to any other party, and such other party shall then become vested
with all the benefits in respect of such transferred Secured

 
11

--------------------------------------------------------------------------------

 

Obligations and the security interest granted to Bank pursuant to this Security
Agreement or otherwise. The Grantors agree that Bank can provide information
regarding the Grantors to any prospective or actual successor, transferee or
assign.


Section 18. Submission to Jurisdiction. The Grantors hereby irrevocably submit
to the jurisdiction of any federal or state court sitting in the County of New
York in the State of New York over any action or proceeding arising out of or
related to this Security Agreement and agree with Bank that personal
jurisdiction over the Grantors rests with such courts for purposes of any action
on or related to this Security Agreement. The Grantors hereby waive personal
service by manual delivery and agree that service of process may be made by
prepaid certified mail directed to the Grantors at the address of the Grantors
for notices under this Security Agreement or at such other address as may be
designated in writing by the Grantors to Bank, and that upon mailing of such
process such service will be effective as if the Grantors were personally
served. The Grantors agree that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any manner provided by law. The Grantors further
waive any objection to venue in any such action or proceeding on the basis of
inconvenient forum. The Grantors agree that any action on or proceeding brought
against Bank shall only be brought in such courts.


Section 19. Set-off. The Grantors agree that, in addition to, and without
limiting, any right of setoff, banker’s lien or counterclaim Bank may otherwise
have, Bank shall be entitled, at its option and without notice to the Grantors
after the occurrence and continuance of an Event of Default, to offset balances
(general or special, time or demand, provisional or final) held by it for the
account of the Grantors, at any of the offices of Bank, in Dollars or any other
currency, against any amount payable by the Grantors to Bank under this Security
Agreement which is not paid when demanded (regardless of whether such balances
are then due to the Grantors).


Section 20. Governing Law. This Security Agreement shall be governed by and
construed in accordance with the laws of New York, except to the extent that the
validity or perfection of the security interest under this Security Agreement,
or remedies under this Security Agreement, in respect of any particular
Collateral are governed by the laws of a jurisdiction other than New York.


Section 21. Miscellaneous. This Security Agreement is in addition to and not in
limitation of any other rights and remedies Bank may have by virtue of any other
instrument or agreement heretofore, contemporaneously herewith or hereafter
executed by the Grantors or by law or otherwise. If any provision of this
Security Agreement is contrary to applicable law, such provision shall be deemed
ineffective without invalidating the remaining provisions of this Security
Agreement. The headings in this Security Agreement are for convenience of
reference only, and shall not affect the interpretation or construction of this
Security Agreement.


Section 22. WAIVER OF JURY TRIAL. THE GRANTORS AND BANK EXPRESSLY WAIVE ANY AND
EVERY RIGHT TO A TRIAL BY JURY IN ANY ACTION ON OR RELATED TO THIS SECURITY
AGREEMENT.



 
12

--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Grantors have caused this Security Agreement to be duly
executed and delivered as of the date of this Security Agreement.


ORBIT INTERNATIONAL CORP.


By: ________________________________
Name: Mitchell Binder
Title:  Chief Financial Officer


BEHLMAN ELECTRONICS, INC.


By: ________________________________
Name: Mitchell Binder
Title:  Chief Financial Officer


TULIP DEVELOPMENT LABORATORY, INC.


By: ________________________________
Name: Mitchell Binder
Title:  Chief Financial Officer


INTEGRATED CONSULTING SERVICES, INC.


By: ________________________________
Name: Mitchell Binder
Title: Chief Financial Officer









 

--------------------------------------------------------------------------------

 
